            Case 1:20-cv-03325-AT Document 31 Filed 05/02/20 Page 1 of 2




                                                                                                 May 2, 2020
Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 15D
New York, NY 10007

By ECF and Email.

        Re:      Yang, et al. v. New York State Board of Elections, Case No. 20-cv-03325 (AT)

Your Honor,

        We represent the Proposed Plaintiff-Intervenors in the matter above. We write to request that
(1) the Court accept our Motion for Preliminary Injunction and Memo of Law (ECF Nos. 30, 30-1)
as if they had been timely filed, although they were filed two minutes out of time; and (2) ask
permission to publicly file an unprotected, public copy of Exhibit A to our Complaint in Intervention.

        Briefly, as to (1), I began attempting to file our papers around 11:30 p.m. The version of
Exhibit A to our Complaint in Intervention (the Delegate Selection Plan of the New York State
Democratic Committee) we had been using while drafting our papers throughout the day had security
features we were unaware of. We discovered them when the ECF system rejected the document, and
I attempted to confirm whether the security features reflected any confidentiality concerns. When I
was unable to confirm or find an unprotected copy, we filed without the document. However, the
time we spent figuring out this issue bumped our second filing (ECF Nos. 30; 30-1) to 12:01 a.m. (I
began the filing process at 11:59 p.m., but was not quite fast enough). 1

        As to (2), given the security measures on the document, we do not want to improperly file it.
Having looking into the issue more thoroughly, it appears that the document is publicly available –
with the same security features that prevent filing and printing – on the New York State Democratic
Party website (https://nydems.org/our-party/, link near the bottom of the page). While we have now
figured out a technological work-around, we do not want to improperly file something designed not
to allow certain access.

       I apologize and take responsibility for the mistakes in this filing and ask the Court’s indulgence
under the circumstances.




1 My understanding is that it would have been improper to file our substantive motion prior to moving to
intervene. We also use this opportunity to note that we will be shortly filing a corrected version of ECF No.
30-1, removing the comments pane which inadvertently made it into the filing and adding a minor clarity
correction in one sentence.
           Case 1:20-cv-03325-AT Document 31 Filed 05/02/20 Page 2 of 2




                                           Respectfully submitted,

                                               /s/ J. Remy Green
                                           _________________
                                           Elena L. Cohen
                                           J. Remy Green
                                           Jonathan Wallace, of counsel
                                           COHEN&GREEN P.L.L.C.
                                           1639 Centre St., Suite 216
                                           Ridgewood, New York 11385
                                           elena@femmelaw.com

                                           Arthur Z. Schwartz, Esq.
                                           ADVOCATES FOR JUSTICE

                                           Attorneys for Proposed Intervenors
cc:
All relevant parties by ECF.




                                                                                Page 2 of 2
